*960ORDER
PER CURIAM.
Appeal from jury convictions of murder in the second degree, § 565.021.1 RSMo 1978, armed criminal action, § 571.015 RSMo 1978, assault in the first degree, § 565.050 RSMo 1978, and armed criminal action, § 571.015 RSMo 1978, and sentences of twenty (murder) and ten years (armed criminal action), to run concurrently, and ten (assault) and ten years (armed criminal action), to run concurrently with one another, but consecutively with the first two sentences.
Judgment affirmed. Rule 30.25(b).